DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction response filed March 5, 2021 that elects Group I, claims 1-13 for examination with traverse is acknowledged.  However, as a result of prior art found during the search, the examiner is hereby withdrawing the restriction requirement made November 9, 2020, as this prior art is applicable to claims in all of the Groups identified as part of that restriction.  As a result, claims 1-22 are currently pending for examination.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, the phrase “I and Q signals” should be amended to include that I is for in-phase signals and Q is for quadrature signals to ensure the reader of the claim understand what I and Q signals represent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmoll et al (2018/0364025).
	Regarding claim 14, Schmoll (Figs. 4 and 8) discloses a method of operating a solid state optical coherent receiver array, comprising performing on-chip free space interference of an optical signal 806 and a reference signal 805 (see paragraphs 0045 and 0049 – when the reference light and sample light strike the partially reflective mirror 801, the lights are partially transmitted and partially reflected, and part of the optical signal and part of the reference signal recombine and interfere and are detected by one of active areas 802, 803 of the detector).
	As for claim 15, Schmoll further discloses that performing on-chip free space interference of the optical signal and the reference signal comprises receiving the optical signal at a first angle (see Fig. 8 – optical signal 806 is at a first angle with respect to the partially reflective mirror 801); receiving the reference signal at a second angle (see Fig. 8 – reference signal 805 is at a second, equal and opposite, angle with respect to the partially reflective mirror 801); and aligning the optical signal and the reference signal using a splitting mirror (see paragraphs 0045 and 0049 – when the reference light and sample light strike the partially reflective mirror 801, the lights are partially transmitted and partially reflected, and part of the optical signal and part of the reference signal recombine and interfere and are detected by one of active areas 802, 803 of the detector).
	As for claim 16, Schmoll further discloses that aligning the optical signal and the reference signal generates an interfered signal, the method further comprising detecting the interfered signal using an on-chip photodetector (see paragraphs 0045 and 0049 – when the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmoll et al (2018/0364025).
	Regarding claim 1, Schmoll (Figs. 4 and 8) discloses an optical coherent receiver comprising a substrate (see paragraph 0046 – both detectors disclosed by Schmoll are on a shared substrate); a plurality of photodetectors 802, 803 integrated on the substrate (see paragraph 0049); and a mirror 801 integrated on the substrate (the beamsplitter is fixed into place into a groove 804 that is etched on the detector substrate), oriented substantially perpendicularly to the plurality of photodetectors (see Fig. 8), and configured to interfere first and second incoming signals 805, 806 (see paragraphs 0045 and 0049 – when the reference light and sample light strike the partially reflective mirror 801, the lights are partially transmitted and partially reflected, and part of the optical signal and part of the reference signal recombine and interfere and are detected by one of active areas 802, 803 of the detector).  
	Schmoll, however, fails to disclose a plurality of mirrors integrated on the substrate.
	In an instance where the plurality of photodetectors that are integrated on the substrate is more than two, more than a single mirror will be required to perform free space interference of 
	As it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of mirrors integrated onto the substrate of Schmoll to provide free space interference for a larger number of photodetectors than two, the motivation being to provide for increased sensitivity in the use of multiple photodetectors rather than two, while also allowing for use of the coherent receiver array as an image sensor in an instance where the photodetectors are arranged as a two-dimensional array.  Multiple mirrors will be required in such an instance to perform the free-space interference already taught by Schmoll for the additional photodetectors.  See also paragraph 0034 of Schmoll which provides a discussion of different types of detectors, including two-dimensional detectors.
	As for claim 2, Schmoll discloses that a first mirror of the plurality of mirrors is a splitting mirror (paragraph 0049 discloses that element 801 is a plate beamsplitter that is a thin glass window with a semireflective coating on one window surface).
	As for claim 3, as can be seen in Fig. 8 of Schmoll, the first mirror of the plurality of mirrors is taller than it is wide.

However, the examiner notes that it has been held that it would have been an obvious matter of design choice to have a mirror be constructed with a non-uniform thickness rather than a uniform thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the first mirror with a mirror that has a non-uniform thickness, the motivation being to provide for enhanced control of the interference between the first and second incoming optical signals due to the difference in thickness between various portions of the mirror.
	As for claim 6, in a continuation from the reasoning set forth above regarding claim 1, while Schmoll fails to explicitly disclose a two-dimensional array of photodetectors, the examiner takes Official notice as to the well known use of photodetector arrays in optical imaging.  
As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the plurality of photodetectors as a two dimensional array, the motivation being to allow for the receiver to be used as an image sensor in an optical measurement device, thereby increasing the application flexibility of the receiver array.  See also paragraph 0034 of Schmoll which provides a discussion of different types of detectors, including two-dimensional detectors.

	As for claim 8, due to the uniformly sized splitting mirror disclosed by Schmoll, the receiver array is a single-quadrature receiver array.
	As for claim 9, in a continuation of the rationale provided above regarding claim 4, if a non-uniform thickness splitting mirror is used, for the reasons given above in that claim, then the receiver array of Schmoll, with a non-uniform thickness splitting mirror, would be a dual-quadrature receiver array.
	As for claim 10, Schmoll discloses a first photodetector 802 neighboring a second photodetector 803, and as the embodiment of Figure 8 is designed as an improved configuration for the OCT device set forth in Fig. 1, Schmoll also discloses that the optical coherent receiver array further comprises electronic circuitry 117 configured to subtract an output signal of the first photodetector from an output signal of the second photodetector (see paragraph 0041; “These signals are then, typically by analog electronics 117, e.g. a trans-impedance amplifier (TIA), subtracted from each other”).
	As for claim 12, Schmoll discloses that the plurality of mirrors are monolithically integrated on the substrate (the beamsplitter is fixed into place into a groove 804 that is etched on the detector substrate; this would apply for all mirrors in the modified array of Schmoll).
	As for claim 13, as Schmoll discloses the embodiment of Figure 8 is designed as an improved configuration for the OCT device set forth in Fig. 1, Schmoll also discloses that the optical coherent receiver array further comprises electronic circuitry 117 configured to subtract 
	However, the examiner notes that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of TIAs be part of the electronic circuitry of Schmoll, the motivation being to provide subtracting circuitry for each pair of photodetectors in the detector array, thereby allowing for more discrete, accurate processing of the signals generated by the array rather than relying on a single TIA to subtract signals from all the detectors in the array.
	Regarding claim 17, Schmoll (Fig. 8) discloses an optical imaging system comprising a coherent receiver array (Fig. 8) comprising a plurality of photodetectors 802, 803 and a mirror 801 integrated with the plurality of photodetectors (the beamsplitter is fixed into place into a groove 804 that is etched on the detector substrate) and configured to perform on-chip free space interference of an optical signal 806 and a local oscillator 805 (see paragraphs 0045 and 0049 – when the reference light, which is seen as the local oscillator, and sample light strike the partially reflective mirror 801, the lights are partially transmitted and partially reflected, and part of the optical signal and part of the reference signal recombine and interfere and are detected by one of active areas 802, 803 of the detector).  Additionally, as the embodiment of Figure 8 is designed as an improved configuration for the OCT device set forth in Fig. 1, Schmoll also discloses a first optic (lenses 110 and 111) configured to provide the optical signal to the coherent receiver 
	Schmoll, however, fails to disclose a plurality of mirrors as part of the coherent receiver array.	
In an instance where the plurality of photodetectors that are integrated on the substrate is more than two, more than a single mirror will be required to perform free space interference of the first and second incoming optical signals so that interfered light reaches all portions of the detector.  As Schmoll already discloses the system where a single mirror is integrated on the substrate for the first pair of photodetectors, adding additional mirrors for additional photodetectors would involve only a duplication of parts (both for the photodetectors and the mirrors).
	As it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of mirrors integrated onto the substrate of Schmoll to provide free space interference for a larger number of photodetectors than two, the motivation being to provide for increased sensitivity in the use of multiple photodetectors rather than two, while also allowing for use of the coherent receiver array as an image sensor in an instance where the photodetectors are arranged as a two-dimensional array.  Multiple mirrors will be required in such an instance to perform the free-space interference already taught by Schmoll for 
	As for claim 18, due to the uniformly sized splitting mirror disclosed by Schmoll in Figure 8, the receiver array is a single-quadrature receiver array.
	As for claim 19, in a continuation of the rationale provided above regarding claim 4, if a non-uniform thickness splitting mirror is used (a change in size is obvious as per In re Rose, 105 USPQ 237 (CCPA 1955), with the non-uniform mirror providing enhanced control of the interference between the first and second incoming optical signals due to the difference in thickness between various portions of the mirror), then the receiver array of Schmoll, with a non-uniform thickness splitting mirror, would be a dual-quadrature receiver array.
	As for claim 20, Schmoll discloses that the optical signal represents a signal reflected off target 108 (see paragraph 0041).
	As for claim 21, Schmoll discloses a swept laser 101 (see paragraph 0041) configured to provide a laser signal, and a splitter 102 configured to generate the local oscillator from the laser signal (see paragraph 0041).
	As for claim 22, Schmoll discloses a third optic (any of lenses 105, 106, or 107) configured to direct the optical signal to a target object 108 (see paragraph 0041), wherein the first optic is configured to provide the optical signal to the coherent receiver array after reflection of the optical signal from the target object (lens 110 and 111 sends light that returns from the object to the detector array; see paragraph 0041), and wherein the first, second, and third optics and the coherent receiver array are configured to remain stationary during imaging of the target object (as Schmoll does not disclose that the lenses and the receiver move during measurement, they are assumed to be stationary during imaging).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmoll et al (2018/0364025) in view of Frisken et al (2012/0120407).
As for claim 11, Schmoll as modified discloses the claimed invention as set forth above regarding claim 1, but fails to disclose electronic circuitry configured to produce I and Q signals from outputs of the plurality of photodetectors.
Frisken, in an optical coherence tomography system discloses a coherent receiver as part of the analysis unit (see paragraph 0018).  The receiver includes balanced photodetectors that perform in-phase and quadrature detection (see paragraph 0027, along with balanced photodetectors 32 sending in phase and quadrature information to a digital acquisition card 34 in Fig. 4, along with paragraphs 0080-0085).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply in-phase and quadrature detection to the device of Schmoll as per Frisken, the motivation being that in-phase and quadrature detection allows for accurate recording of the phase and amplitude of the interference signals generated by the Schmoll device when either single or multiple detectors are used and analyzed, therefore allowing for recovery of the full complex signal (see paragraph 0009 of Frisken).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 4, wherein the first mirror comprises a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 11, 2021